IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VICTOR WILSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4546

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 23, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Victor Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied as legally insufficient.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.